Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-20) in the reply filed on 8/4/2022 is acknowledged. Claims 1-15 are canceled and claims 21-35 are newly added and directed to the elected Group as well.

Claim Objections
Claim 21 is objected to because of the following informalities: the “includes forms” should be “includes [[forms]] forming”.

Claim 35 is objected to because of the following informalities: Each claim begins with a capital letter and ends with a period.  See MPEP § 608.01(m). Thus, the “and a metal.”  In line 17 should be “and a metal[[.]],”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18, 20-24, 30 and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 18, the claim recites the limitation “the patterned gate material layer of polysilicon”. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitations as “the patterned gate material layer including the polysilicon layer”.

Regarding claim 20, the “greater than those” is unclear because it is unsure one what ‘those’ indicates. Examiner recommends amending the limitations as “greater than [[those]] a bias power”.

Regarding claims 21-24, because of their dependency on claim 18, these claims are also rejected for the reasons set forth above with respect to claim 18.

Regarding claim 30, because of the dependency on claim 20, the claim is also rejected for the reasons set forth above with respect to claim 20.

Regarding claim 32, the “greater than those” is unclear because it is unsure one what ‘those’ in line 11 indicates. Examiner recommends amending the limitations as “greater than [[those]] a bias power”.

Regarding claims 33-34, because of their dependency on claim 32, these claims are also rejected for the reasons set forth above with respect to claim 32.

Regarding claim 35, the “greater than those” is unclear because it is unsure one what ‘those’ in line 11 indicates. Examiner recommends amending the limitations as “greater than [[those]] a bias power”.

Allowable Subject Matter
Claims 16-17,19, 25-29 and 31 are allowed. Further, claims 18, 20-24 and 30 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16. Lin (US 8912610), Arakawa (US 7335593) and Lin (US 7776755) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a surface modification by implantation to sidewalls of the patterned gate material layer; and thereafter, performing a second etching process to the patterned gate material layer to form a patterned gate stack”.

Claim 32-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 32. Lin (US 8912610), Arakawa (US 7335593) and Lin (US 7776755) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a surface modification by implantation to sidewalls of the patterned gate material layer; thereafter, performing a second etching process to the patterned gate material layer to form a patterned gate stack; performing a third etching process to the patterned gate material layer, the third etching process has a bias power less than and a lateral etching rate greater than those of the second etching process, respectively; selectively removing the patterned gate stack, resulting in a gate trench in the interlayer dielectric layer”.

Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 35. Lin (US 8912610), Arakawa (US 7335593) and Lin (US 7776755) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a surface modification by implantation to introduce at least one of carbon and nitrogen to sidewalls of the patterned gate material layer; thereafter, performing a second etching process to the patterned gate material layer to form a patterned gate stack; performing a third etching process to the patterned gate material layer, wherein the third etching process has a bias power less than and a lateral etching rate greater than those of the second etching process, respectively; selectively removing the patterned gate stack, resulting in a gate trench in the interlayer dielectric layer; and the second etching process includes a first bias power P1, and the third etching process includes a second bias power P2 less than P1”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826